ase 3:17-cv-00943-NJR . Document.121 Filed 02/05/20 Page1of2 Page ID #866

Lawrence Correctiona! Center
Trust Fund

Inmate Transaction Statement

Date: 2/5/20
12:01pm

d_list_inmate_trans_statement_composite

Page 1
Time:

REPORT CRITERIA - Date: 08/05/2019 thru End;

Inmate: B12832; Active Status Only ? : No;
Transaction Type: All Transaction Types;

Print Furloughs / Restitutions ? : Yes;
Errors Only ? : No

Print Restrictions ? : Yes.
Include Inmate Totals ? : Yes: Print Balance

Inmate: B12832 Moore, Shung Housing Unit: LAW-R7-CU-03

 

 

Date Source Transaction Type Batch Reference # Description Amount —_ Balance

Beginning Balance: 126.11

08/07/19 Disbursements 73 Court Ordered Fees 2193104 Chk #74361 0004201, US District, Inv. Date: -24.00 102.11
06/06/2019

08/09/19 Payroll 20 Payroll Adjustment 2211104 P/R month of 7 2019 8.00 110.71

08/15/19 Point of Sale 60 Commissary 227731 633903 Commissary -99.82 10.29

08/15/19 Point of Sale 60 Commissary 227731 633905 Commissary 9.81 .48

08/19/19 Disbursements 84 Library 2313104 Chk #74614 041345, DOC: 523 Fun, Inv. Date: -.40 08
08/15/2019

09/04/19 Mail Room 16 JPAY 247200 105364914 Moore, Shirley 120.00 120.08

09/11/19 Payroll 20 Payroll Adjustment 254134 P/R month of 8 2019 8.00 128.08

09/12/19 Disbursements 73 Court Ordered Fees 2653104 Chk #74923 0004201, US District, Inv. Date: -24.00 104.08
06/06/2019

09/15/19 Mail Room 15 JPAY 258200 105828989 Bennett, Shamekwa 125.00 229,08

09/17/19 Point of Sale 60 Commissary 2607146 637422 Commissary -140.49 88.59

09/19/19 Disbursements 73 Court Ordered Fees 2623104 Chk #75245 0004201, US District, Inv. Date: -25.00 63.59
06/06/2019

69/19/19 Disbursements 81 Legal Postage 2623104 Chk #75249 041702, Pitney Bowes, Inv. Date: “1.45 62,14
09/05/2019

09/19/19 Disbursements 80 Postage 2623104 Chk #75249 041809, Pitney Bowes, Inv. Date: “7.35 54.79
09/13/2019

09/19/19 Disbursements 80 Postage 2623104 Chk #75249 041817, Pitney Bowes, Inv. Date: -.50 54.29
09/13/2019

09/19/19 Disbursements 84 Library 2623104 Chk #75250 041770, DOC: 523 Fun, = !nv. Date: -1.90 52.39
09/11/2019

10/03/19 Point of Sale 60 Commissary 276797 639005 Commissary -52.08 34

10/04/19 Mail Room 15 JPAY 277200 106584680 Moore, Shirley 120.00 120.31

10/04/19 Disbursements 73 Court Ordered Fees 2773104 Chk #75473 0004201, US District, Inv. Date: -24.00 96.31
06/06/2019

10/09/19 Payroll 20 Payroll Adjustment 2821104 P/R month of 9 2019 6.80 103.14

10/12/19 Mail Room 15 JPAY 285200 106920144 Bennett, Shamekwa 150.00 253.11

10/17/19 Disbursements 84 Library 2903104 Chk #75644 042605, DOC: 523 Fun, Inv. Date: -3.00 250.11
10/15/2019

10/17/19 Disbursements 8&3 Copies 2903104 Chk #75645 042310, DOC: 523 Fun, lav. Date: -.25 249.86
09/26/2019

10/17/19 Disbursements 73 Court Ordered Fees 2903104 Chk #75646 0004201, US District, Inv. Date: -30.00 219.86
06/06/2019

10/25/19 Point of Sale 60 Commissary 298731 641423 Commissary -218.64 4.22

11/06/19 Mail Room 10 Westem Union 310200 0533042995 Moore, Shirley 120.00 121.22

11/07/19 Mail Room 15 JPAY 311200 107982341 Moore, Percy 50.00 171.22

11/07/19 Disbursements 73 Court Ordered Fees 3143104 Chk #75950 0004201, US District, inv. Date: -24.00 147.22
06/06/2019

11/07/19 Disbursements 73 Court Ordered Fees 3113104 Chk #75950 0004201, US District, Inv. Date: -10.00 137.22
06/06/2019

1142/19 Payroll 20 Payroll Adjustment 3161104 P/R month of 102019 13.20 150.42

11/13/19 = Mail Room 10 Western Union 317200 2976537246 Moore, Percy 70.00 220.42

11/13/19 Point of Sale 60 Commissary 317713 643238 Commissary -125.85 94.57

113/19 Disbursements 73 Court Ordered Fees 3173104 Chk #75972 0004201, US District, Inv. Date: -14.00 80.57
06/06/2019

12/06/19 Mail Room 10 Western Union 340200 6674815901 Moore, Shirley 50.00 130.57

12/10/19 Payroll 20 Payroll Adjustment 3441104 P/R month of 112019 8.00 138.57

12/10/19 Disbursements 73 Court Ordered Fees 3443104 Chk #76360 0004201, US District, Inv. Date: -10,00 128.57
06/06/2019

12/20/19 Disbursements 81 Legal Postage 3543104 Chk #76576 043690, Pitney Bowes, Inv. Date: -2.45 126.12

12/43/2019

Page 1
Case 3:17-cv-00943-NJR_ Document.121 Filed 02/05/20 Page 2 of 2 Page ID #867
Date: 2/5/2020 Lawrence Correctional Center

12:01pm Trust Fund
d_list_inmate_trans_statement_composite Inmate Transaction Statement

Page 2
Time:

REPORT CRITERIA - Date: 08/05/2019 thru End;
Transaction Type: All Transaction Types;

Inmate: B12832; Active Status Only ? : No; Print Restrictions ? ; Yes;
Print Furioughs / Restitutions ? : Yes; Include Inmate Totals ? : Yes; Print Balance
Errors Only ? : No

Inmate: B12832 Moore, Shung Housing Unit: LAW-R7-CU-03

 

 

 

 

 

 

 

Date Source Transaction Type Batch Reference # Description Amount Balance
12/20/19 Disbursements 8&1 Legal Postage 3543104 Chk #76576 043709, Pitney Bowes, Inv. Date: -1.00 125.12
42/17/2019
12/20/19 Point of Sale 60 Commissary 3547146 646282 Commissary -124.95 17
01/06/20 Mail Room 10 Western Union 006200 9236935143 Moore, Shirley 120.00 120.17
01/07/20 Point of Sale 60 Commissary 007752 647054 Commissary -95.33 24.84
01/08/20 = Payroll 20 Payroll Adjustment 0091104 P/R month of 122019 9.66 34.50
01/13/20 Disbursements 73 Court Ordered Fees 0133104 Chk #76836 0004201, US District, Inv. Date: -24.00 10.50
06/06/2019
01/17/20 Disbursements 82 Debts due to State 0173104 Chk #76985 043738, DOC: 523 Fun, Inv. Date: -.60 10.00
(non-postage) 12/20/2019
02/05/20 Mail Room 10 Western Union 036200 8692206867 Moore, Shirley 190.00 206.00
Total Inmate Funds: 200.00
Less Funds Held For Orders: 00
Less Funds Restricted: 41.90
Funds Available: 458.10
Total Furloughs: GO
Total Voluntary Restitutions: .00
RESTRICTIONS
Invoice Date Invoice Number Type Description Vendor Amount
06/06/2019 0004201 FIR Case No. 80 US District Court for the Southern Dist $38.00
3:17-cv-00943-DRH-RJD
01/22/2020 044261 Disb Legal Postage 6656 Pitney Bowes $0.50
01/31/2020 044404 Disb Postage 6656 Pitney Bowes $1.00
02/04/2020 044466 Disb Legal Postage 6656 Pitney Bowes $2.40
Total Restrictions: $41.90

Page 2
